Citation Nr: 0605506	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an assignment of a higher rating for 
service-connected cervical strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an assignment of a higher rating for 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling.

3.  Entitlement to an assignment of a higher rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 1998, a statement of the case was issued in 
February 1999, and a substantive appeal was received in March 
1999.  The veteran participated in informal conferences at 
the RO in April 1999, July 1999, and April 2001, with regard 
to the issues on appeal.  A summary of each discussion is of 
record.

In the April 1998 rating decision, the RO granted service 
connection for cervical strain, assigning a noncompensable 
disability rating, and granted service connection for 
lumbosacral strain, assigning a noncompensable disability 
rating.  The disability ratings were assigned effective 
August 23, 1997, the date of the veteran's claim for 
compensation.  The veteran perfected an appeal as to the 
disability ratings assigned.  In a December 2000 rating 
decision, the RO assigned a 10 percent disability rating to 
service-connected cervical strain disability, and a 10 
percent disability rating to service-connected lumbosacral 
strain disability, both effective August 23, 1997.  Although 
increased ratings had been granted with regard to his 
cervical and lumbar spine disabilities, the issues remain in 
appellate status, as the maximum schedular ratings have not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The April 1998 rating decision also granted service 
connection for bilateral foot pain and assigned a 10 percent 
disability rating, effective August 23, 1997.  A notice of 
disagreement was filed in April 1999, a statement of the case 
was issued in December 2000, however, the veteran did not 
file a substantive appeal.  Thus, this issue is not in 
appellate status.

The issue of entitlement to an assignment of a higher rating 
for service-connected chronic obstructive pulmonary disease 
(COPD) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  The veteran's service-connected cervical strain is 
productive of no more than slight limitation of range of 
motion, without limitation of forward flexion to 30 degrees 
or less, and no findings of ankylosis or muscle spasm or 
guarding to result in an abnormal gait or abnormal spinal 
contour; with no evidence of incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.

2.  The veteran's service-connected lumbosacral strain is 
productive of no more than slight limitation of range of 
motion, without limitation of forward flexion to 60 degrees 
or less, and no findings of ankylosis or muscle spasm or 
guarding to result in an abnormal gait or abnormal spinal 
contour; with no evidence of incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5293 (effective through September 22, 2002), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002 and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).

2.  The criteria for entitlement to a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for cervical and 
lumbosacral strain prior to enactment of the VCAA.  The 
veteran's appeal stems from an April 1998 rating decision 
which granted service connection and assigned disability 
ratings.  In March 1999, the veteran perfected an appeal as 
to the disability ratings assigned.  In April 2001, January 
2005, and April 2005, VCAA letters were issued with regard to 
the issues on appeal.  The VCAA letters collectively notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to initial certification of the veteran's 
claims to the Board.  The contents of the VCAA notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The veteran underwent a VA examination in October 1997.  With 
regard to the lumbar spine, the veteran reported that he was 
in a motor vehicle accident in the 1990s.  He was riding a 
motorcycle and was rear-ended by a vehicle.  On x-ray 
examination, no fractures were noted.  He was referred to 
physical therapy and prescribed Motrin.  At the time of the 
October 1997 examination, the veteran reported feeling fine 
but from time to time will get some back pain when he drags 
the garbage cans out.  He denied low back pain, however, 
pointed to an area of the lower T spine, right lateral 
aspect.  He reported a sharp pain, a deep intermittent pain.  
He described the pain as a 5 on a 10 point scale.  He could 
not relate factors that increase his symptoms.  Factors that 
decrease his symptoms are sitting and breathing normal, thus 
relieving the pain.  He denied any increased symptoms with 
coughing or sneezing, and denied any bowel or bladder 
dysfunction.

With regard to the cervical spine, he reported that his 
cervical pain is more of a muscular pain across the shoulders 
and up the neck.  This started in 1990 after the motorcycle 
accident.  He often saw a chiropractor for this condition in 
service.  At the time of the examination, he continued to 
have pain, described as a tension pain and dull pain.  He 
rated it as a 3 or 4 on a 10 point scale, and reported that 
it is intermittent in nature.  He could not relate factors 
that increase his symptoms.  Factors that decrease his 
symptoms are massage, lying down, and taking a nap.

Physical examination of the lumbar spine revealed full active 
range of motion with normal curvature of the spine, no spinal 
or costovertebral tenderness.  Straight leg raises were 0 to 
105 degrees bilaterally without any pain or objective signs 
of discomfort.  This included dorsiflexion of both feet.  
Sitting extended knee was negative bilaterally.  Flexion of 
the back was 0 to 95 degrees with a smooth recovery, 
fingertips 15 centimeters from the floor.  Extension was 0 to 
20 degrees without spasms noted in the dorsal or lumbosacral 
spine musculature.  Rotation to the right was 0 to 30 
degrees, and to the left was 0 to 30 degrees without 
discomfort.  Lateral bending to the right was 0 to 40 
degrees, and to the left was 0 to 40 degrees without 
discomfort.  Examination of the thoracic spine when measured 
from C7 to S1, the veteran had an excursion from 44 
centimeters to 50 centimeters without discomfort.  The 
examiner diagnosed history of low back pain.  An x-ray 
examination of the lumbosacral spine revealed partial 
sacrilization on the left at L5-S1, otherwise negative lumbar 
spine series.  An x-ray examination of the thoracic spine was 
mild thoracic scoliosis which may be simply positional; 
limited visualization of the cervical, thoracic junction; 
and, otherwise negative thoracic spine.

Physical examination of the cervical spine revealed forward 
flexion 0 to 50 degrees, extension 0 to 60 degrees, lateral 
bending to the right 0 to 40 degrees, and to the left 0 to 40 
degrees.  Rotation to the right was 0 to 45 degrees, and to 
the left was 0 to 45 degrees without discomfort.  His muscle 
strength was 5/5 through with grasps being equal with good 
release bilaterally.  There was no pretibial or pedal edema 
bilaterally.  The examiner diagnosed history of cervical 
spine pain.  An x-ray of the cervical spine revealed negative 
cervical spine series.

The veteran underwent another VA examination in September 
1999, where he reported that he incurred a lot of stress to 
his spine while in service, including a lot of lifting, 
including plywood.  He complained of low back pain and across 
the neck area.  He reported that his pain level runs between 
a 5 and a 7 most of the time.  He reported treating with 
Tylenol with Codeine for severe pain, and aspirin, heat, 
rest, and laying flat on the floor and not moving.  He denied 
the use of a crutch, brace, or cane.  He denied any surgery, 
or any specific injury.  He reported that the disabilities 
keep him from doing a lot of the recreational activities that 
he likes to do and prevent him from snow shoveling, walking 
long trails, and roller-blading.  Physical examination 
revealed right lateral bending of 0 to 20 degrees, left 
lateral bending 0 to 24 degrees, and backward extension 0 to 
18 degrees.  The examiner diagnosed chronic back pain with x-
rays showing partial sacralization on the left at L5-S1 and 
thoracic scoliosis; and, chronic neck pain with negative 
cervical spine series.

An April 2002 x-ray examination of the cervical spine was 
normal.

The veteran underwent another VA examination in July 2002.  
With regard to neck pain, the veteran reported sharp and dull 
pain in his shoulders and neck.  He has numbness and tingling 
sensation of the arm and hand.  It is a constant pain and 
uncomfortable at night and throughout the day.  With regard 
to the lumbosacral strain, he reported sharp pain when 
sitting and sleeping for a long period of time.  He reported 
the pain as constant.

On physical examination of the cervical spine, painful 
movement with radiation of pain was present.  Muscle spasm 
was present.  Tenderness was present at the paraspinal muscle 
and the lower cervical vertebra.  Radiculopathy was absent.  
Flexion of the cervical spine was 65 degrees, extension was 
50 degrees, right lateral flexion was 40 degrees, left 
lateral flexion was 40 degrees, right rotation was 60 
degrees, and left rotation was 60 degrees.  Ankylosis was 
absent.  Range of motion was affected by pain throughout, but 
was not limited by weakness, fatigue, lack of endurance or 
incoordination.  The examiner found that there was no change 
in the diagnosis of cervical strain, and opined that there 
was decreased rotation with spasm and tenderness.

Physical examination of the lumbar spine reflected that 
radiation of pain on movement was absent, as was muscle 
spasm.  Straight leg raising test was present, positive 45 
degrees on the right and 60 degrees on the left.  Lumbar 
flexion was 90 degrees, extension 20 degrees, right lateral 
flexion 30 degrees, left lateral flexion 30 degrees, right 
rotation 20 degrees, and left rotation 20 degrees.  Ankylosis 
was absent.  Range of motion was affected by pain throughout, 
but was not limited by weakness, fatigue, lack of endurance 
or incoordination.  The examiner found that there was no 
change in the diagnosis of lumbosacral strain.  The examiner 
opined that there was decreased range of motion in all planes 
with positive straight leg raising bilaterally, and 
tenderness.

In February 2005, the veteran underwent another VA 
examination.  With regard to the cervical strain, the veteran 
reported that he had suffered pain in the neck for 15 years, 
occurring constantly.  The pain travels to the spine and 
right shoulder.  He described the pain as sharp and sticking 
in nature.  He reported a pain level of 8 on a 10 point 
scale.  The pain can be elicited by physical activity and 
stress.  The pain is relieved by rest, codeine, and other 
medications.  At the time of the pain, he can function with 
medication, although he reported constant pain despite 
medication.  He reported that his condition does not cause 
incapacitation, and denied functional impairment.

With regard to the lumbosacral strain, he reported pain in 
the entire spine for 15 years, occurring constantly.  The 
pain was localized.  He described the pain as sharp and 
sticking in nature.  He reported a pain level of 8 on a 10 
point scale.  The pain can be elicited by physical activity 
and stress, and relieved by rest, codeine and other 
medications.  He can function with medication, but reported 
constant pain despite medication.  He reported that his 
condition does not cause incapacitation.  He reported 
functional impairment of difficulty lifting.  It has not 
resulted in any lost time from work.

On examination of the musculoskeletal system, his posture and 
gait were within normal limits.  

Examination of the cervical spine revealed evidence of 
radiating pain on movement radiating to the right shoulder 
with rotation with evidence of muscle spasm in the right 
paracervical muscle.  There was tenderness at the right 
paracervical muscle.  There was no ankylosis of the spine.  
Flexion was 40 degrees with pain, extension was 32 degrees 
with pain, right lateral flexion was 30 degrees with pain, 
left lateral flexion was 30 degrees with pain, right rotation 
was 65 degrees with pain, and left rotation was 65 degrees 
with pain.  Range of motion was additionally limited after 
repetitive use, and pain had the major functional impact.  
Range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
continued the diagnosis of cervical strain.  In a February 
2005 addendum opinion, the examiner opined that without 
speculation, additional limitations in degrees could not be 
determined.

Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was present in 
the right paraspinous muscle with tenderness.  Straight leg 
testing was negative on both the right and left.  There was 
no ankylosis of the spine.  Range of motion of the 
thoracolumbar spine was as follows:  flexion to 70 degrees 
with pain; extension to 25 degrees with pain; right lateral 
flexion to 20 degrees with pain; left lateral flexion to 22 
degrees with pain; right rotation to 26 degrees with pain; 
and, left rotation to 26 degrees with pain.  Range of motion 
of the spine was additionally limited by pain after 
repetitive use, and pain had the major functional impact.  
Range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The examiner continued the 
diagnosis of lumbosacral strain.  In a February 2005 addendum 
opinion, the examiner opined that without speculation, 
additional limitations in degrees could not be determined.

Cervical strain

The RO initially rated the veteran's disability under 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  Under the revised criteria for rating 
the spine, the disability was rated under Diagnostic Code 
5237, cervical strain.  

Prior to September 26, 2003, an evaluation under Diagnostic 
Code 5290 does not provide for a disability rating in excess 
of 10 percent.  Specifically, a 20 percent rating is not 
warranted under Diagnostic Code 5290, as although examination 
findings reflect limitation of motion with pain, such 
findings do not constitute moderate limitation of motion 
under the rating criteria.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is also not warranted.  On examination in 
October 1997, forward flexion and extension were normal, 
although lateral flexion right and left was limited by 5 
degrees.  On examination in July 2002, flexion and extension 
were again normal, and lateral flexion was limited by 5 
degrees.  Rotation was also limited by 20 degrees on the 
right and left.  The examiner noted radiating pain, decreased 
rotation with muscle spasm and tenderness, and pain on 
motion.  Finally, on examination in February 2005, flexion 
was limited by 5 degrees, and extension was limited by 15 
degrees, with lateral flexion limited by 15 degrees on each 
side, and rotation limited by 15 degrees on each side.  
Taking into consideration the objective findings of the 
examinations, the Board finds that the 10 percent disability 
rating adequately compensates the veteran for limitation of 
motion, radiating pain, and muscle spasm.  A 20 percent 
disability rating is not warranted, as range of motion 
testing does not reflect forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, nor does the objective findings of muscle spasm 
result in an abnormal gait or abnormal spinal contour.  As 
noted on examination in February 2005, the veteran's gait was 
normal.  Additionally, there have been no findings of 
ankylosis.  As such, based on these objective findings, the 
veteran's disability does not meet the criteria for a 20 
percent disability rating.

With regard to rating the veteran's cervical spine disability 
under the criteria for intervertebral disc syndrome, in 
effect until September 22, 2002, this does not provide for a 
rating in excess of 10 percent.  Although July 2002 and 
February 2005 reflect objective findings of radiating pain, 
there have been no findings of radiculopathy or 
intervertebral disc syndrome.  Thus, a separate rating for 
neurological impairment would not be appropriate.  Moreover, 
there is no indication that the veteran has had severe or 
recurring attacks with intermittent relief.  

With regard to the criteria in effect from September 23, 
2002, for the intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of two to four weeks.  In fact, on 
examination in February 2005, the veteran specifically denied 
that his disability causes incapacitating episodes.  As such, 
a disability rating in excess of 10 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 10 percent disability rating adequately compensates 
him for his pain and functional loss in this case.  Moreover, 
both the July 2002 and February 2005 examiners opined that 
the veteran's limitation of motion of the cervical spine was 
not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  At the February 2005 VA examination, 
the veteran specifically denied any lost time from work as a 
result of his disability.  Likewise, there is no evidence of 
record showing that the veteran has been frequently 
hospitalized due to his cervical spine disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected cervical 
strain.  Accordingly, the benefit sought on appeal is denied.

Lumbosacral strain

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, which has now been 
reclassified as Diagnostic Code 5237.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for lumbosacral strain, 
in effect prior to September 26, 2003.  A 20 percent 
evaluation is not warranted as there are no objective 
findings that the veteran's disability has muscle spasm on 
extreme forward bending, or loss of lateral spine motion in a 
standing position.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is also not warranted.  On examinations in 
October 1997 and July 2002, flexion was normal, and extension 
was limited by 10 degrees.  Lateral flexion was normal on 
both examinations, and rotation was normal in October 1997, 
and limited by 10 degrees in July 2002.  Thus, the objective 
medical evidence essentially reflects slight limitation of 
motion when pain is considered.  There were no objective 
findings of spasm or pain on motion.  On examination in 
February 2005, there was no radiating pain on movement, 
although there was muscle spasm in the right paraspinous 
muscle with tenderness.  Flexion was 70 degrees, extension 
was 25 degrees, and lateral flexion and rotation were 
slightly limited.  In light of these objective findings, the 
Board finds that the 10 percent rating assigned is 
appropriate under the old and new criteria.  With regard to 
the new criteria, a 20 percent rating is not warranted, as 
range of motion testing does not reflect forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  As such, based on the objective 
findings of record, the veteran's disability does not meet 
the criteria for a 20 percent disability rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), no showing of moderate limitation of motion 
(Diagnostic Code 5292), and there is no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to arrive at 
the diagnosis of intervertebral disc disease.  Nevertheless, 
assuming for the sake of argument that the veteran's current 
disability did involve radiculopathy and could be defined as 
intervertebral disc disease, there is no medical evidence of 
record to show that the veteran's symptoms are moderate or 
with recurring attacks, to warrant a 20 percent evaluation 
under former Diagnostic Code 5293.  With regard to the new 
criteria, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  On examination in February 2005, the veteran denied 
any incapacitating episodes.  As such, a disability rating in 
excess of 10 percent is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the February 2005 examination reflects 
objective findings of pain on motion, but the Board finds 
that the currently assigned 10 percent disability rating 
adequately compensates him for his pain and functional loss.  
The examiner also opined that the veteran's motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  On examination in February 2005, the 
veteran specifically denied missing any work due to his 
disability.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to the lumbar 
spine disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected lumbosacral 
strain.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an assignment of a rating in excess of 10 
percent for cervical strain disability is not warranted.  
Entitlement to an assignment of a rating in excess of 10 
percent for lumbosacral strain disability is not warranted.  
To this extent, the appeal is denied.


REMAND

In the April 1998 rating decision, the RO granted service 
connection for COPD, assigning a 10 percent disability 
rating, effective August 23, 1997.  The veteran perfected an 
appeal as to the disability rating assigned.  In a December 
2000 rating decision, the RO decreased the disability rating 
assigned to COPD to noncompensable, effective August 23, 
1997.  In a May 2005 rating decision, the RO assigned a 10 
percent disability rating to service-connected COPD, 
effective February 9, 2005.  Thus, the Board must make a 
determination as to entitlement to a compensable disability 
rating for COPD from August 23, 1997, to February 8, 2005, 
and entitlement to a disability rating in excess of 10 
percent for COPD, from February 9, 2005.  The Board has 
determined, however, that further development is necessary.

The veteran underwent a VA examination in October 1997, in 
which pulmonary function test findings were reported.  
Specifically, a pulmonary function test showed an FVC of 
5.05, which was 94 percent predicted at 5.40.  His FEV1 was 
3.39, and 76 percent predicted at 4.46.  His FEF 25/75 was 
2.16, 46 percent of predicted at 4.66.  After using bronchial 
dilators, his FEF 25/75 was 2.92, 63 percent of predicted at 
4.66, which showed a 35 percent change with bronchial 
dilators.  Upon review of the diagnostic rating criteria 
under 38 C.F.R. § 4.97, Diagnostic Code 6604, the Board is 
unable to make a determination as to the FEV-1 percent 
predicted, FEV-1/FVC percent, and the DLCO percent predicted.  
The RO should, therefore, have a VA examiner review the 
pulmonary function test findings and prepare an 
interpretation of such findings, consistent with the rating 
criteria under 38 C.F.R. § 4.97.  

In January 1999, the veteran, again, underwent pulmonary 
function testing.  Although the FEV-1 percent predicted is 
shown, the FEV-1/FVC percent is not reflected on the 
pulmonary function report.  The RO should, therefore, also 
have a VA examiner review the pulmonary function test 
findings and prepare an interpretation of such findings, 
consistent with the rating criteria under 38 C.F.R. § 4.97.  

Finally, the veteran underwent a VA examination in February 
2005 in which the examiner prepared a written report, and a 
February 2005 addendum report.  The addendum provides that 
the FEV-1/FVC percent was 75 percent, however, does not 
reflect whether this measurement was conducted pre- or post-
drug or inhalation therapy.  Additionally, the examiner did 
not perform a diffusion capacity of carbon monoxide, single 
breather (DLCO (SB)) measurement, as it was determined by the 
examiner that pulmonary function test results were sufficient 
to evaluate the pulmonary status of the veteran.  The Board 
finds, however, that to ensure that the elements of the 
veteran's respiratory disability are complete for rating 
purposes, a DLCO should be measured, in conjunction with the 
FEV-1 and FEV-1/FVC.  See 38 C.F.R. § 4.2.  Thus, the veteran 
should be scheduled for another examination to assess the 
severity of his COPD.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination, to include all 
appropriate studies, to assess the 
severity of his chronic obstructive 
pulmonary disease (COPD).  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should complete the following:

a.  The examiner should review the 
October 1997 and January 1999 VA 
examination reports, and provide an 
interpretation of the findings, to 
include FEV-1 predicted, FEV-1/FVC, and 
DLCO (SB) measurements.  

b.  The examiner should conduct an 
examination of the veteran with regard to 
his COPD, noting all pertinent 
symptomatology, and all findings should 
be reported in detail, to include FEV-1 
predicted, FEV-1/FVC, and DLCO (SB) 
measurements.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of entitlement to 
an increased evaluation for COPD.  The RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


